ACCEPTED
                                                                              1-15-00117
                                                              FIRST COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                                                    6/12/2015 4:32:43 PM
                                                                   CHRISTOPHER PRINE
                                                                                  CLERK

                  No. 01-15-00117-CV

                                                      FILED IN
                                               1st COURT OF APPEALS
    IN THE FIRST COURT OF APPEALS,          HOUSTONHOUSTON, TEXAS
                                               6/12/2015 4:32:43 PM
                                               CHRISTOPHER A. PRINE
                      League City,                     Clerk

                           Appellant and Cross-Appellee,

                            v.

        Texas Windstorm Insurance Association,
                          Appellee and Cross-Appellant.


                   On Appeal from the
          10th District Court at Galveston, Texas
                     No. 12-CV-0053


UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME
       TO FILE CROSS-APPELLANT’S BRIEF



                                 Dale Wainwright
                                 dale.wainwright@bgllp.com
                                 State Bar No. 00000049
                                 Lindsay E. Hagans
                                 State Bar No. 24087651
                                 lindsay.hagans@bgllp.com
                                 BRACEWELL & GIULIANI LLP
                                 111 Congress Avenue, Suite 2300
                                 Austin, Texas 78701
                                 Telephone: (512) 472-7800
                                 Facsimile: (800) 404-3970


       ATTORNEYS FOR CROSS-APPELLANT
   TEXAS WINDSTORM INSURANCE ASSOCIATION
      Pursuant to Texas Rule of Appellate Procedure 10.5(b), Cross-Appellant

Texas Windstorm Insurance Association (“TWIA”) files its Unopposed Second

Motion for extension of Time to file its brief.

      TWIA’s cross-appellant brief is currently due on June 15, 2015. This is

TWIA’s second request for an extension of thirty days in which to file its brief,

which would make the cross-appellant brief due on July 15, 2015. Appellant

League City has also requested a second thirty-day extension to file its brief, which

this Court granted on June 5, 2015, making League City’s appellant brief also due

on July 15, 2015. TWIA agreed not to oppose League City’s first two requests for

extension and League City has not opposed this request.

      TWIA needs a thirty-day extension of time to file its brief because it is

awaiting supplementation of both the Clerk’s record and the Court Reporter’s

record, which it will need to pursue its appellate remedies in addition to the partial

record requested and filed by League City. Also, counsel has other deadlines and

responsibilities which also demand his attention. A short, thirty-day extension of

time would allow for preparation of the brief.

      This extension is not sought for delay but that justice may be done. See

TEX. R. APP. P. 10.5(b)(1)(C).

                                      PRAYER
      For these reasons, Cross-Appellant Texas Windstorm Insurance Association

prays this Court grant a thirty-day extension of time to file its brief, to and
                                          2
including July 15, 2015. Cross-Appellant also prays for such further relief to

which it may be entitled.



                                       Respectfully submitted,

                                       BRACEWELL & GIULIANI LLP


                                      By:/s/ Dale Wainwright

                                       Dale Wainwright
                                       State Bar No. 00000049
                                       Lindsay E. Hagans
                                       State Bar No. 24087651
                                       111 Congress Avenue, Suite 2300
                                       Austin, Texas 78701
                                       Telephone: (512) 472-7800
                                       Facsimile: (800) 404-3970
                                       dale.wainwright@bgllp.com
                                       lindsay.hagans@bgllp.com

                                       ATTORNEYS FOR CROSS-
                                       APPELLANT TEXAS WINDSTORM
                                       INSURANCE ASSOCIATION




                                      3
                       CERTIFICATE OF CONFERENCE
      I certify that I have communicated by email to counsel for the Appellant
League City regarding the relief sought in this motion. Counsel for Appellant in
not opposed to this motion.

                                                   /s/ Dale Wainwright
                                                       Dale Wainwright


                          CERTIFICATE OF SERVICE

        I certify that a copy of the Unopposed Second Motion for Extension of Time
to file Cross-Appellant’s brief was served on counsel of record through the Court’s
e-filing system on June 12, 2015, to the following:


         Gregory F. Cox
         Michael R. Ramsey
         THE MOSTYN LAW FIRM
         6280 Delaware Street
         Beaumont, Texas 77706
         Facsimile: (409) 832-2703

         Jennifer Bruch Hogan
         HOGAN & HOGAN
         2 Houston Center
         909 Fannin, Suite 2700
         Houston, Texas 77010
         Facsimile: 713-222-8810

         Attorneys For Appellant and
         Cross-Appellee League City

                                                   /s/ Dale Wainwright
                                                   Dale Wainwright




                                        4
#4910580.3